I am honoured to address the General Assembly at its seventy-fourth session on behalf of the Government and the people of Liberia. Before I begin, I would like to ask the Assembly to kindly join me in observing a moment of silence for the deaths of the 28 young scholars who died last week in a tragic fire in Liberia. May their souls rest in perfect peace.
I would also like to thank the large number of members that shared in our grief and loss by sending us condolences through personal telephone calls and social media. God bless them for their compassion.
Allow me first of all to congratulate His Excellency Professor Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. His election is not only an honour for him and for the Government and the people of Nigeria; it is also an honour for West Africa and the African continent at large. We are convinced that he will lead this body successfully and live up to the expectations and the confidence reposed in him. I wish to assure him of Liberia’s fullest support in the discharge of his duties.
Permit me also to congratulate his predecessor, Her Excellency Ms. Maria Fernanda Espinosa Garces, on the astute manner in which she administered the affairs of the General Assembly at its seventy-third session.
Let me also pay special tribute to the Secretary-General, Mr. Antonio Guterres, for his enthusiasm and personal dedication to the work of the United Nations and for ably steering its affairs. His far-sighted leadership qualities keep the United Nations focused on its objectives in the face of daunting challenges.
As I have acknowledged on many occasions, Liberia is a United Nations success story. After the country was devastated by a brutal civil conflict that lasted for 14 years, peace was restored and maintained by what was then the largest peacekeeping force in the history of the Organization. Under the auspices of United Nations Mission in Liberia peacekeepers, Liberians enjoyed 16 years of unbroken peace. We are pleased and grateful for the efforts and sacrifices they made to secure our peace.
When the peacekeeping force was withdrawn two years ago, the responsibility for maintaining peace in Liberia was passed on to the Liberian Government. This is a responsibility to which I attach the greatest importance, because without peace, our world would be difficult. We are all aware of the terrible destruction of lives and property caused by civil war.
However, long after the guns have been silenced, the survivors have to live with the collateral damage of the war-wounded, the shattered families, the displaced populations, the resettlement of refugees and all the other negative consequences of a national socioeconomic fabric that has been torn apart.
Since I assumed the leadership of my country almost two years ago, I have remained focused on my charge of ensuring that peace prevails in Liberia. At that time, we committed ourselves to upholding our constitutional mandate, which is to ensure that all the democratic rights of our citizens are guaranteed and protected. I am proud to say that I have kept this promise and that our country is today a beacon of democracy in Africa, where freedom of the press, freedom of expression, freedom of association and other political and democratic rights are respected, under the rule of law.
The political environment remains vibrant, with political actors and parties freely exercising their franchise and participating in various elections. I am delighted to report that there are no political prisoners in Liberia and that laws that hindered or threatened press freedom have been abrogated. Several protests have taken place from time to time, all of which have ended peacefully and have been welcomed by my Government as a positive manifestation of our democratic maturity.
This is the democracy for which our country has yearned; this is the freedom for which our people have struggled and suffered; and this is the emancipation for which many of our citizens have paid the ultimate price.
However, we are beginning to witness the emergence of a creeping threat to our democratic space and to our hard-won peace and stability. Some individuals, within and outside of our country, particularly those who have lost democratically held elections, have resorted to incitement, threats of violence, misuse of social media and hate speech, with the aim and objective of achieving power through undemocratic means. This is unacceptable and must not be encouraged by those who would wish Liberia well. For democracy to thrive, all Liberians, including both the ruling parties and the opposition parties, must respect the rule of law and abide by the procedures and regulations prescribed therein.
As the leading opposition party in Liberia during the past 12 years, our party, the Congress for Democratic Change, accepted the disputed results of the two previous presidential elections, in 2005 and 2011, in the interest of peace. Nevertheless, throughout those two terms, we continued to engage the Government of the day in a constructive manner, even accepting to serve as peace ambassador when called upon to assist them to maintain the peace under their regime.
We must all learn to respect the mandates of our electorates, even when that mandate is not in our favour, and not be selective in our support for democracy, supporting it only when we win.
The Liberian civil conflict came to an end when all parties and warring factions signed the Peace Agreement between the Government of Liberia, the Liberians United for Reconciliation and Democracy, the Movement for Democracy in Liberia and the political parties in Accra in August 2003. The accord called for the establishment of a Truth and Reconciliation Commission to provide a forum that would address issues of impunity, as well as an opportunity for both the victims and the perpetrators of human rights violations to share their experiences in order to facilitate genuine healing and reconciliation.
That Commission was duly established, concluded its hearings and produced a final report in 2009. Among other things, the report called for the establishment of an extraordinary criminal tribunal to prosecute those identified as having committed gross violations of human rights and economic crimes between 1979 and 2003. It is important to note that the Truth and Reconciliation Commission report also recommended the use of the palava hut, a conflict-resolution mechanism traditionally used in Liberia whereby in various district meetings conducted by community elders, perpetrators can publicly request forgiveness from their victims and the aims of restorative justice can be served.
When I spoke before the Assembly last September (see A/73/PV.8) after my first nine months in office, I indicated a preference for dialogue as a conflict-resolution mechanism, so that as a Government and a people we could together focus our efforts on poverty reduction, growth and economic development, rather than retribution. Since then, however, we have heard a rising chorus of voices from many quarters calling for the establishment of an economic and war crimes court. They are the voices not only of thousands of war victims but also of alleged perpetrators, who seem to want to cleanse either their names or their conscience. Support for establishing such a court has also been voiced by many international organizations, as well as some of our international partners. We are at a loss to understand why the clamour for establishing a court is now being heard, almost four decades after it was first called for, and during which time no such pressure was brought to bear on the Government that grew out of the Accra Peace Agreement.
Nevertheless, our Government is a listening Administration, and we have been paying keen attention to the voices of our people. What I have discerned from their cries is that it is important to bring closure to the wounds from the 14 years of Liberia’s brutal civil war, and that we need to agree on a mechanism that would guarantee the sustenance of peace, stability, justice and reconciliation, as well as enhance our prospects for economic recovery. Considering the importance of this matter, I have already begun consultations with our national legislature — the representatives of our people — and we intend to have a broader engagement with the Liberian judicial system and with our strategic international partners and organizations in order to determine pertinent issues such as the legal framework, timing, venue and funding, among other things. It is my hope that at the end of this consultative process, a national consensus will evolve that will determine the pathway to resolving this issue. I therefore ask for the Organization’s unflinching support as we embark on this important national endeavour.
We are gathered here today at a time of uncertainty and heightened tension in global politics, security and trade. The global economy is also under undue stress and security tensions are on the rise in many parts of the world. Trade protectionism and climate change are having unintended consequences, especially for developing countries. We strongly believe in the ability of the United Nations, however, to maintain international peace and security, foster friendly relations among nations and promote social progress, better living standards and human rights. We continue to have faith and confidence in the United Nations as the best universal institution for guiding the nations of the world in peaceful and harmonious interaction.
The theme of this seventy-fourth session of the General Assembly is “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, which certainly reminds us of our responsibility to focus on achieving the purposes of the United Nations in principle and practice. My Government has developed and is implementing a national development plan that supports this theme. Our Pro-Poor Agenda for Prosperity and Development is intended to serve as our compass for reconstruction, development and modernization. While it gives priority to poverty reduction, it is also intended to support the efforts of middle- and upper-income Liberians to grow and prosper. It is equally centred on infrastructure development, road construction, road connectivity and agriculture. The Pro-Poor Agenda also emphasizes women and youth empowerment, as well as qualitative education and good health-care delivery.
However, at this juncture we are beginning to face significant implementation challenges, due to the continued decline in prices of our major exports, as well as revenue shortfalls and structural imbalances. Increasing inflation and currency depreciation are tending to reduce the purchasing power of our citizens, putting further burdens on their standard of living. We have done our best as a Government to address those challenges and will continue to do so. Many of them persist, however, and are demanding our full attention to the problem of finding practical solutions to them. We therefore want to appeal to the United Nations for its continued assistance and expertise. My Administration has recently developed a new investment framework of incentives and tax reliefs that will directly benefit the private sector, and we invite the investment community to take advantage of that new opportunity. We have also established several other initiatives to address those challenges. For example, we are presently engaged in talks with the International Monetary Fund with the aim of entering into a programme with it. We are also reorganizing the leadership and management of our central bank to make it more efficient, independent and responsive to the issues of formulating and supervising monetary policy.
As part of our efforts to ensure an inclusive and participatory dialogue on the problems confronting our economy, including the urgent need to offer appropriate solutions, we recently initiated a national economic dialogue involving all local and international stakeholders. We have taken due note of their recommendations and have already begun to implement those that are most urgent and pertinent.
I want to assure the Assembly that Liberia remains engaged as a responsible member of the international community at all bilateral, regional and multilateral levels. We will continue to work with the United Nations and its entities to foster peace, security and harmony among the nations and peoples of the world.
To my fellow Liberians, both at home and abroad, I would like to say that without peace there can be no progress or development. All Liberians therefore have a responsibility to maintain the peace that we now enjoy, especially those who want to be future leaders of Liberia. I want to remind my fellow Liberians that it was the love of liberty that established our country, it was our unity that made us the first independent African republic, and it will take our joint efforts to sustain peace, achieve development, reconcile our nation and gain economic stability.
